Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 6/30/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 16-23, 25-30 are pending in this office action.
Claim 16, 20, 21, 28 have been amended. 
Claims 16-23, 25-30 have been rejected.

	Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	 Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 16-21, 23, 25-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 2745711 A1 as evidenced by NPL volume weighted mean diameter (page 1).


6. 	Regarding claim 16 (a), 26, Shah et al. discloses that dry mustard bran particles having particle size 1-1000 micron and it can be dry powder form ([0019]) or paste form for intended use ( [0026], [0028]) and more pungent mustard which is brown mustard can be used ([0023]), and made milled mustard with suitable consistency for the intended product ([0026]) and milled mustard product is separated to wet bran ([0029]) and granular mustard bran  stabilizes the emulsion ([0049]).
Shah et al. is silent about “milled suspension” of mustard bran.
Regarding claim 16 (b), 20, 21, 23, 26, 28, Aganovic K et al. teaches oil-in-water emulsion where oil is at most 28 wt.% ([0007]) and reduced content of oil at a cream — like consistency ([0006]) with water at least double the amount of oil ([0007], and claim 1 of Agnovic et al. e.g. at least 50% by weight water and at most 30 wt.% oil) and water can also be at least 60 wt.% ([0010], [0011]) to meet water content of claim 16 and the amount of water as claimed in claims 23, 27 and having spice as mustard 1-5% by weight ([0012]) and It has mustard dry powder 1%, 1.25% ([0027], [0033], [0038]) and 1- 5% ([0011]) which meets amended claim limitation of “ wherein the mustard bran particles and water together constitutes at least 95 wt.% of the aqueous
suspension” as claimed in amended claim 16. 
Regarding the amended claim limitation of “at a pressure drop of 100-1000 bar” as claimed in claim 16, “at least 500 bar” as claimed in claim 20 and “at least 500-800 bar “as claimed in claim 21, it is to be noted that Aganovic K et al. also discloses that the pressure difference is selected based on desired oil droplet size which provides desired textural property. Aganovic K et al. also discloses that it says pressure difference at least 600 bar (claim 1) to meet amended claims 16, 20 and 21.
Aganovic K et al. also discloses that using a low -pressure homogenizer, e.g. for a pressure difference of 10-100 bar, oil droplets of at maximum 10 micron or preferably at maximum 5-micron size are generated (at least in [0008]) and it is to be noted that with the increase of pressure drop value, the oil droplet size is decreased ([0025] e.g. from 300-1800 pressure release, oil droplet size decreases from 1.2 micron to 0.8 micron). Therefore, it is within the skill of one of ordinary skill in the art to optimize the pressure release value in order to have desired particle size and therefore, 300-1800 bar meets claims 16, 20, 21 also. It is also to be considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of pressure release in Shah et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired oil droplet size. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It has mustard dry powder 1%, 1.25% ([0027], [0033], [0038] and 1- 5% ([0011]). Aganovic K et al. also discloses that it says pressure difference at least 600 bar (claim 1) to meet claims 16, 20.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Shah et al. by including the teaching of Aganovic K et al. to make emulsions of mustard bran which stabilizes the emulsion when used in lieu of powder ([0049]) and desired mustard flavored emulsion.

7. 	Regarding claims 16, 18, Shah et al. discloses that dry mustard bran particles having particle size 1-1000 micron and it can be dry form and also having moisture content 6-99% by weight ([0046]). Therefore, it meets claim 18. However, even if Shah et al. does not mention “volume weighted mean diameter of more than 500 micron” as claimed in claim 18, it is understood that the average particle size can be measured by many means and “volume weighted mean diameter” and it represents closely with the values whatever the way it is measured (number, surface, volume) as evidenced by NPL volume weighted mean diameter (page 1). Therefore, as Shah et al. does not specifically mention the type of measurement, it can be any type including “volume weighted mean diameter’.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of size reduction in Shah et al. in view of Aganovic K et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8. 	Regarding claim 17, it is to be noted that it would have been obvious to have size reduction after one or more passages through the high shear device. It is also to be
noted that it is within the skill of one of ordinary skill in the art to optimize the high shear condition in order to have the reduction of at least 20% by the one or more passages as claimed in claim 17.
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the high shear condition in order to have the reduction of at least 20% by the one or more passages as claimed in claim 17.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of size reduction in Shah et al. in view of Aganovic K et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Regarding claim 19, Aganovic K et al. teaches oil-in-water emulsion where oil is at most 28 wt.% ([0007]) and reduced content of oil at a cream —like consistency ([0006]) with water at least double the amount of oil ([0007]) and water at least 60 wt.% ([(0011]), having spice as mustard 1-5% by weight (0012]) to meet claims 19.

10.	 Regarding claims 23, 27, Shah et al. discloses that dry mustard bran particles having particle size 1-1000 micron and it can be dry form ([0019]) or paste form for intended use ([0026], [0028]) and granular mustard bran stabilizes the emulsion ([0049]).
Aganovic K et al. teaches oil-in-water emulsion where oil is at most 28 wt.% ([0007]) and reduced content of oil at a cream —like consistency ([0006]) with water at least double the amount of oil ([0007]) and water at least 60 wt.% ([0010], [0011]) to meet water content of claim 16 and the amount of water as claimed in claims 23, 27 and having spice as mustard 1-5% by weight (0012]). Therefore, where oil is at most 28 wt.% ([0007]) can be interpreted as it can be any low amount less than 28% but more than zero % and it meets aqueous phase at least 10 wt.% by weight as claimed in claim 27. 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the wet water containing mustard of Shah et al. by including the teaching of Aganovic K et al. to include emulsions of mustard bran which stabilizes the emulsion when used in lieu of powder ([0049]) and desired mustard flavored emulsion, and therefore, water content of the suspension can meet at least 70% of claim 23.

11.	 Regarding claim 25, claim 25 depends on claim 22. Therefore, less than 300 micron of claim 25 is interpreted as 300-600 micron as claim 22 recites less than 600 microns. Therefore, all the claim limitation of claim 25 are addressed for claims 1, 18, 19 and is applicable for claim 25 also.

12. 	Regarding claim 29, Aganovic K et al. discloses that the product can be mayonnaise (at least in [0030)).

13. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457 and further in view of NPL Kjeldahl and as evidenced by NPL volume weighted mean diameter (page 1).

14. 	Regarding claim 22, it is to be noted that the claim limitations of 0.5 to 80 wt.% of mustard bran particles, seeds of “brown Indian mustard’, “volume weighted mean diameter of less than 600 micron” are addressed for claims 1, 18, 19 using Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457 and as evidenced by NPL volume weighted mean diameter (page 1) and is applicable for claim 22 also.
However, they are silent about the additional claim limitation of “at least 25% of the kjeldahl protein content of the aqueous suspension is found in the liquid phase”.
However, the additional claim limitation of “at least 25% of the Kjeldahl protein content of the aqueous suspension is found in the liquid phase” can be interpreted as more than 25% by weight of the protein which is on the basis of total nitrogen content in terms of the kjeldahl protein content when protein was determined by Kjeldahl method (2.12.1, page 1) by converting with the factor the Kjeldahl nitrogen content with a multiplication factor of 6.25 as is disclosed by NPL Kjeldahl method (page 1 last paragraph) and also evidenced by applicants own specification (at least in [0024], [0035]). Therefore, if wet mustard bran is used as aqueous suspension material, mustard bran is the only contributing protein source and one of ordinary skill in the art
can use the Kjeldahl method (2.1.1) to determine how much protein which is on the basis of total nitrogen content in terms of the kjeldahl protein content is present in the aqueous solution to meet “the at least 25% of the kjeldahl protein content of the aqueous suspension” to meet claims 22, 30.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Shah et al. in view of Aganovic K et al. to include the teaching of NPL Kjeldahl to include the method by which the desired amount of protein can be incorporated into the aqueous suspension.
Absent showing of unexpected results, the specific amount of Kjeldahl protein content is not considered to confer patentability to the claims. As the amount of protein are variables that can be modified, among others, by adjusting the conditions of making aqueous suspension to incorporate desired amount of protein from mustard bran into the aqueous suspension, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Kjeldahl protein in Shah et al. and Aganovic K et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “at least 25% of the total kjeldahl protein (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

15. 	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457 and as evidenced by NPL volume weighted mean diameter (page 1) as applied to claim 26 and further in view of NPL Kjeldahl

16. 	Regarding claim 30, it is to be noted that the claim limitations of 0.5 to 80 wt.% of mustard bran particles, seeds of “brown Indian mustard”, “volume weighted mean diameter of less than 600 micron” are addressed for claims 1, 18, 19 using Shah et al. US 2006/0029703 in view of Aganovic K et al. EP 27457 and as evidenced by NPL volume weighted mean diameter (page 1) and is applicable for claim 22 also.
However, they are silent about the additional claim limitation of “at least 25% of the kjeldahl protein content of the aqueous suspension is found in the liquid phase’.
However, the additional claim limitation of “at least 25% of the Kjeldahl protein content of the aqueous suspension is found in the liquid phase” can be interpreted as more than 25% by weight of the protein which is on the basis of total nitrogen content in terms of the kjeldahl protein content when protein was determined by Kjeldahl method (2.12.1, page 1) by converting with the factor the Kjeldahl nitrogen content with a multiplication factor of 6.25 as is disclosed by NPL Kjeldahl method (page 1 last paragraph) and also evidenced by applicants own specification (at least in [0024], [0035]). Therefore, if wet mustard bran is used as aqueous suspension material, mustard bran is the only contributing protein source and one of ordinary skill in the art can use the Kjeldahl method (2.1.1) to determine how much protein which is on the basis of total nitrogen content in terms of the kjeldahl protein content is present in the
aqueous solution to meet “the at least 25% of the kjeldahl protein content of the aqueous suspension’ to meet claims 22, 30.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Shah et al. in view of Aganovic K et al. to include the teaching of NPL Kjeldahl to include the method by which the desired amount of protein can be incorporated into the aqueous suspension.
Absent showing of unexpected results, the specific amount of Kjeldahl protein content is not considered to confer patentability to the claims. As the amount of protein are variables that can be modified, among others, by adjusting the conditions of making aqueous suspension to incorporate desired amount of protein from mustard bran into the aqueous suspension, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Kjeldahl protein in Shah et al. and Aganovic K et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired “at least 25% of the total kjeldahl protein (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Response to arguments
17.	Applicants arguments and amendment of claim 28  overcomes 112 second paragraph rejections of record. 

18.	Applicants argued on page 6, in remarks section  that “Shah specifically teaches a process of first blending dijon mustard ingredients into a slurry-like form, conveying to a mill with the solid ingredients being reduced in size by wet grinding or milling (para. [0026]). The milled mustard product 1s then passed through a screen to remove and separate spent mustard seed bran from the milled product. (para. [0028]). The wet mustard bran (either obtained by the process above or as a side product of another process) is then dried and ground, and the granulated mustard bran product stream can be used for a wide variety of food additive applications. (paras. [0029], [0030]). Thus, at best, Shah teaches that mustard seed can be milled, passed through a screen and then dried and ground for use in food additive applications. The Office Action points toward para. [0046] in relation to the moisture content requirements of the claim, but this disclosure is actually related to the feed material, not the end product (milled suspension) as the claim actually requires. The teachings of Shah are to use a dried, ground mustard bran; not to form a milled suspension wherein the mustard bran particles and water together constitute at least 95 wt.% of the aqueous suspension which claim 1 actually requires”.
In response, it is to be noted that Shah et al. also discloses that the granulated mustard bran has ability to contribute flavor and stabilize water and oil emulsions, whereby it may be used in lieu of mustard flour without adversely impacting such food products ([0049]). It is also to be noted that Shah et al. discloses that stabilizes the emulsion when used in lieu of powder ([0049]). Therefore, Shah et al. can be modified by Agnovic to make suspension of mustard bran for intended use which provides stabilization of the suspension. It is to be noted that examiner used [0046] which is additional to indicate the nature of starting material and, therefore, examiner has deleted alleged paragraph [0046] in order to avoid confusion. 

19.	Applicants argued on page 7, in remarks section that “Aganovic which would lead to producing the milled suspension of mustard bran particles which together with water constitute at least 95 wt.% of the aqueous suspension, much less through the specific steps and pressure drop of claim 1. Table 1 of the current application shows how the specific critical range of the pressure drop results in a highly accessible protein content with a pressure drop between 100-1000 bar, and surprisingly how a larger pressure drop did not increase the protein content. The teachings in the prior art (e.g., Aganovic para. [0008] teaching the most preferable ranges are the highest) not only had a much higher pressure drop, but taught that a higher-pressure drop was more desirable”.
In response, it is to be noted that we need to consider Agnovic as a whole. Therefore, Agnovic et al. also discloses that “at least 600 bars” (at least in claim 1 of Agnovic et al. It is also to be noted that Agnovic et al. also discloses that the increase of pressure drop value, the oil droplet size is decreased ([0025] e.g. from 300-1800 pressure release, oil droplet size decreases from 1.2 micron to 0.8 micron). Therefore, it is within the skill of one of ordinary skill in the art to optimize the pressure release value in order to have desired particle size and therefore, 300-1800 bar meets claims 16, 20, 21 also. It is also to be considered as Result Effective Variable and discussed in detail in the office action above. 

20.	Applicants argued on page 7, in remarks section  that “Thus, surprisingly, the specific process of claim 1 results in a mustard bran which has an increased overall bio-accessability of the proteins in the bran, for better overall nutritional value of the end product without simply requiring the highest pressure drop possible from the high- pressure homogenizer. There is no teaching or suggestions in any of the art cited of this concept, or of the specific process required by claim 1. Thus, for at least these reasons, claim 1 is allowable over Shah and Aganovic. All dependent claims are allowable therewith. Notification to this effect is respectfully requested”.
In response, the examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference e.g. in this instance, Aganovic et al. having broad disclosures of at least 600 bar (in claim 1 of Aganovic et al.). Although, examiner addressed this using result effective variable.
  (2), Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. In this instance, applicants arguments that applicants Table 1 in specification shows the criticality with the pressure drop between 100-1000  bar as argued by the applicants have been considered. However, the amount of protein content at 100 bar and 1000 bar do not correlate with the fact that 1000 -1500 bar does not show reduction of protein content compared to 100 bar (in specification [0070]) and Table 1) while independent claims 16 has broad range of from 100-1000. It is also to be noted that there is no difference between 100 bar and 1500 bar with respect to the reduction of protein content. Therefore, the data on Table 1 and [0069], [0070] in specification do not commensurate in scope with the subject matter claimed.


Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                   

/DONALD R SPAMER/Primary Examiner, Art Unit 1799